DETAILED ACTION
This final rejection is responsive to the amendment filed 10 December 2021.  Claims 1-11 and 14-20 are pending.  Claims 1 and 20 are independent claims.  Claims 1, 9-11, and 20 are amended.  Claims 12 and 13 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered and they are persuasive.
Applicant argues (pgs. 5-7) that the cited references do not teach a service port connectable to an external power source.
Examiner agrees. Accordingly, a new reference, Heuer (US 2017/0113813 A1), has been added to the rejection, as further detailed below.
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky (US 2004/0186634 A1) hereinafter known as Lucky in view of Kaye (GB 2,128,569 A) hereinafter known as Kaye in view of Heuer (US 2017/0113813 A1) hereinafter known as Heuer.

Regarding independent claim 1
A servicing panel of an aircraft, the servicing panel comprising: an electronic display device having a display area ... , the electronic display device being operatively connected to display information relating to a system of the aircraft on the display area; and  (Lucky: Fig. 2 (58) and ¶[0019]-¶[0021]; Lucky teaches a service panel to control various portions of the aircraft.)
...

Lucky does not explicitly teach the display area being viewable from the exterior of the aircraft.

However, Kaye does teach the display area being viewable from the exterior of the aircraft.  (Kaye: Figs. 1-2 and pg. 1, lines 35-46; Kaye teaches a display unit on the exterior of the aircraft.)


Lucky and Kaye are in the same field of endeavor as the present invention, as the references are directed to aircraft maintenance display systems.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft display with a servicing port as taught in Lucky with the display disposed on the exterior of the aircraft as taught in Kaye.  Lucky already teaches an aircraft maintenance display system with a service port.  However, Lucky does not explicitly teach the display being disposed on the exterior of the aircraft.  Kaye provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky to include teachings of Kaye because the combination would allow the ground crew easy maintenance access, as suggested by Kaye: pg. 1, lines 7-16.
Lucky in view of Kaye does not explicitly teach:
a servicing port associated with the system, the servicing port comprising an electrical connector connectable to a power source external to the aircraft for powering the electronic display device.

However, Heuer teaches:
a servicing port associated with the system, the servicing port comprising an electrical connector connectable to a power source external to the aircraft for powering the electronic display device.  (Heuer: ¶[0021] and ¶[0028]; Heuer teaches an external power supply to power an indicating device on the aircraft which contains a display.)

Heuer is analogous to the present invention, since it is reasonably pertinent to the problem faced by the inventor, i.e. using external power for a display device on the aircraft.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft display with a servicing port as taught in Lucky with the servicing port providing power to the external device as taught in Heuer.  Lucky already teaches an aircraft maintenance display system with a service port.  However, Lucky does not explicitly teach the servicing port providing power to the external device.  Heuer provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Heuer because the combination would allow efficient operation of the external device.





Regarding claim 2, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky further teaches:
comprising one or more user input devices associated with the electronic display device and accessible from the exterior of the aircraft.  (Lucky: Fig. 2 (58) and ¶[0024]; Lucky teaches a service panel with a display and buttons.)





Regarding claim 3, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 2 (as cited above).

Lucky further teaches:
wherein the one or more user input devices comprise a tactile button.  (Lucky: Fig. 2 (58) and ¶[0024]; Lucky teaches a service panel with a display and buttons.)






Regarding claim 4, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 2 (as cited above).

Lucky further teaches:
wherein the one or more user input devices comprise a touch-sensitive region of the display area.  (Lucky: Fig. 2 (58) and ¶[0021] and ¶[0024]; Lucky teaches a service panel with a touch screen.)






Regarding claim 5, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 2 (as cited above).

Lucky further teaches:
wherein the one or more user input devices comprise a touch-sensitive region of the display area and a tactile button.  (Lucky: Fig. 2 (58) and ¶[0021] and ¶[0024]; Lucky teaches a service panel with a touch screen and a button.)






Regarding claim 6, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 2 (as cited above).

Lucky further teaches:
wherein the one or more user input devices are configured to selectively cause a change in the information displayed in the display area based on user input.  (Lucky: Fig. 2 (58) and ¶[0021], ¶[0024], and ¶[0029]; Lucky teaches different buttons and a display that is used to indicate the various modes of operations.)






Regarding claim 7, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky further teaches:
comprising a door movable between a closed position covering the display area of the electronic display device and an open position where the display area is uncovered.  (Kaye: pg. 1, lines 35-46; Kaye teaches the display unit being installed behind a door or removable panel.)



claim 18, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky further teaches:
wherein the electronic display device is operatively connected to display information relating to a plurality of systems of the aircraft on the display area.  (Lucky: Fig. 2 (58) and ¶[0021], ¶[0024], and ¶[0029]; Lucky teaches different buttons and a display that is used to indicate the various modes of operations.)



Regarding claim 19, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky further teaches:
An aircraft comprising the servicing panel as defined in claim 1.  (Lucky: Fig. 2 (58) and ¶[0019]-¶[0021]; Lucky teaches a service panel to control various portions of the aircraft.)




Regarding claim 20, this claim recites a servicing panel accessible from an exterior of the aircraft that performs the servicing panel of claims 1, 2, and 7; therefore, the same rationale for rejection applies.






Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Kaye in view of Heuer in view of Jeon (US 2018/0176347 A1) hereinafter known as Jeon.


Regarding claim 8, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 7 (as cited above).

Lucky in view of Kaye in view of Heuer does not explicitly teach the limitations of claim 8.

However, Jeon teaches:
comprising a switch actuatable by movement of the door, the switch causing activation of the electronic display device when the door is open and deactivation of the electronic display device when the door is closed.  (Jeon: Fig. 4 and ¶[0064]-¶[0065] and ¶[0078]-¶[0080]; Jeon teaches a sensor that activates the display when the cover is open and deactivates the display when the cover is closed.)


Jeon is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. activating the display only when the cover is open.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an exterior aircraft display that contains a retractable cover as taught in Lucky in view of Kaye with a switch that activates the display when the cover is open and deactivates the display when the cover is closed as taught in Jeon.  Lucky in view of Kaye already teaches an aircraft maintenance display that contains a retractable cover.  However, Lucky in view of Kaye does not explicitly teach a switch that activates the display when the cover is open and deactivates the display when the cover is closed.  Jeon provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Jeon because the combination would allow the device to enter power-saving mode, as suggested by Jeon: ¶[0175].

Regarding claim 9, Lucky in view of Kaye in view of Heuer in view of Jeon teaches the servicing panel as defined in claim 8 (as cited above).

Jeon further teaches:
wherein:-3-Attorney Docket No. 05200495-291 US the switch is operatively disposed between an onboard power source and the electronic display device; and the switch is operatively disposed between the onboard power source and a sensor of the system of the aircraft.  (The instant specification and the claims do not specifically define “operatively disposed”.  Accordingly, Jeon: Fig. 4 and ¶[0064]-¶[0065] and ¶[0078]-¶[0080]; Jeon teaches a sensor is connected to the processor and display.  The processor controls the power to the screen.  The switch is disposed amongst the other electrical systems.)

As provided above, Lucky in view of Kaye in view of Heuer further teach that the display controls the systems of the aircraft.



Regarding claim 10, Lucky in view of Kaye in view of Heuer in view of Jeon teaches the servicing panel as defined in claim 8 (as cited above).

Jeon further teaches:
the switch is operatively disposed between the electric connector and the electronic display device.  (The instant specification and the claims do not specifically define “operatively disposed”.  Accordingly, Jeon: Fig. 4 and ¶[0064]-¶[0065] and ¶[0078]-¶[0080]; Jeon teaches a sensor is connected to the processor and display.  The processor controls the power to the screen.  The switch is disposed amongst the other electrical systems.)



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Kaye in view of Heuer in view of Jeon in view of Halm (US 2004/0162651 A1) hereinafter known as Halm.

Regarding claim 11, Lucky in view of Kaye in view of Heuer in view of Jeon in view of Halm teaches the servicing panel as defined in claim 10 (as cited above).

However, Halm teaches:
wherein the switch is operatively disposed between the electric connector and a sensor of the system of the aircraft to permit interrogation of the sensor using the power source external to the aircraft when the aircraft is powered down.  (The instant specification and the claims do not specifically define “operatively disposed”.  Accordingly, Halm: ¶[0036]; Halm teaches that the sensors of the system are independent of the power supply of the aircraft and are thus able to be monitored.)

Halm is in the same field of endeavor as the present invention, as it is directed to aircraft maintenance display systems.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute an aircraft display with a fill interface port as taught in Lucky with wireless receiver transmitter as taught in Halm.  Lucky already teaches a fill interface port.  However, Lucky does not explicitly teach an electric connectors.  Halm provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Halm because the combination would allow performing the tasks at a distance, as suggested by Halm: ¶[0036].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Kaye in view of Heuer in view of Halm (US 2004/0162651 A1) hereinafter known as Halm.

Regarding claim 16, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky in view of Kaye does not explicitly teach the limitations of claim 16.

However, Halm teaches:
wherein the electronic display device is operatively and wirelessly connected to the system of the aircraft.  (Halm: Fig. 1 and ¶[0029], ¶[0032], and ¶[0036]; Halm teaches a wireless receiver transmitter that connects to systems on the aircraft.)

Halm is in the same field of endeavor as the present invention, as it is directed to aircraft maintenance display systems.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to substitute an aircraft display with a fill interface port as taught in Lucky with wireless receiver transmitter as taught in Halm.  Lucky already teaches a fill interface port.  However, Lucky does not explicitly teach an electric connectors.  Halm provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Halm because the combination would allow performing the tasks at a distance, as suggested by Halm: ¶[0036].

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Kaye in view of Heuer in view of Susko (US 2003/0116679 A1) hereinafter known as Susko.

claim 14, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky in view of Kaye in view of Heuer does not explicitly teach the limitations of claim 14.

However, Susko teaches:
wherein the system comprises an oxygen tank.  (Susko: ¶[0036]; Susko teaches measuring the pressure of an oxygen tank on an aircraft.)

Susko is in the same field of endeavor as the present invention, as it is directed to maintaining aircraft systems.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft display with a service port as taught in Lucky in view of Kaye with a system that monitors oxygen pressure in a tank on an aircraft as taught in Susko.  Lucky already teaches a display system for maintenance of an aircraft.  However, Lucky does not explicitly teach a system that monitors oxygen pressure in a tank on an aircraft.  Susko provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Susko because the combination would allow continuous monitoring of the oxygen system, as suggested by Susko: ¶[0036].

Regarding claim 15, Lucky in view of Kaye in view of Heuer in view of Susko teaches the servicing panel as defined in claim 14 (as cited above).

Susko further teaches:
wherein the electronic display device is operatively connected to receive a signal indicative of a pressure inside the oxygen tank via an electric connection.  (Susko: ¶[0036]; Susko teaches measuring the pressure of an oxygen tank on an aircraft.  Susko further teaches a cockpit status display that gives a readout of the oxygen partial pressure.)




Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lucky in view of Kaye in view of Heuer in view of Jordan (US 2005/0145245 A1) hereinafter known as Jordan.

Regarding claim 17, Lucky in view of Kaye in view of Heuer teaches the servicing panel as defined in claim 1 (as cited above).

Lucky in view of Kaye does not explicitly teach the limitations of claim 17.

However, Jordan teaches:
comprising a headphone jack.  (Jordan: Fig. 2 and ¶[0017] and ¶[0047]; Jordan teaches a control panel with a headphone jack.)

Jordan is analogous to the present invention, as it is reasonably pertinent to the problem faced by the inventor, i.e. implementing a headphone input on a control panel.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine an aircraft display system with a service port as taught in Lucky in view of Kaye with a headphone jack as taught in Jordan.  Lucky already teaches a display system for maintenance of an aircraft.  However, Lucky does not explicitly teach a headphone jack.  Jordan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Lucky and Kaye to include teachings of Jordan because the combination would allow headphone communication, as suggested by Jordan: ¶[0017].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEKSEY OLSHANNIKOV/Primary Examiner, Art Unit 2145